ORDER

PER CURIAM:
AND NOW, this 28th day of November, 2000, the Order of the Commonwealth Court is vacated. The Commonwealth Court erred when it relied upon Sabatine v. Commonwealth, 497 Pa. 453, 442 A.2d 210, 212 (1981), for the general proposition that the Department of Revenue is not bound by- a Common Pleas Court’s decision. Accordingly, this matter is REMANDED to the Commonwealth Court for consideration of whether Lester Associates proffered sufficient evidence that the March 20, 1992 deed was void ab ini-tio, Sabatine, 497 Pa. at 458, 442 A.2d at 212, such that there was no transfer of real estate, justifying the imposition of realty transfer tax by the Department of Revenue.